DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by John Wagner on July 15, 2021. 

The application has been amended as follows: 
1. (Original) A computer-implemented method for using a nested host manager in a hyper-converged infrastructure to streamline an upgrade process for one or more hosts in a workload domain of a plurality of workload domains, the method comprising:  
	the nested host manager determining that an update is required for a first workload domain of the plurality of workload domains, the first workload domain having two or more hosts and the two or more hosts comprising physical hosts;
	in response to determining that an update is required, the nested host manager:
		
		designating at least one host of the two or more hosts for an upgrade; 
 and determining 	resource requirements of the at least one host; 
		evaluating other workload domains of the plurality of workload domains to 	determine resource availability of each of the other workload domains;
		
		in response to the evaluating, selecting a second workload domain from among 	the plurality of workload domains for deploying a nested host, the second domain having 	resource availability sufficient to satisfy the resource requirements of the at least one 	host;
		sizing the nested host in accordance with the resource requirements of the at least 	one host, the nest host comprising a virtualized host  having a nested resource 	allotment that is larger than the resource allotment of the at least one host;
		deploying the nested host in the second workload domain; 
		
		configuring a communication network to redirect any communication normally 	handled by the at least one host to be handled by the nested host; 
		putting the at least one host in a maintenance mode; 
		updating the at least one host; 
		returning the updated at least one host from the maintenance mode to an 	operational mode;
		responsive to the returning of the updated at least one host to the operational 	mode, removing the nested host from the second workload domain;
repeating the designating, evaluating, selecting, configuring, putting, updating  				returning, and removing for each additional host of the two or more hosts 	in the first workload domain.

2.  (Cancelled)

3. (Original) The computer-implemented method of Claim 1, further comprising: 
	performing the designating, evaluating, selecting, configuring, putting, updating and returning for every host in the first workload domain for a parallel host upgrade for every host in the first workload domain.

4. (Cancelled) 

 5. (Original) The computer-implemented method of Claim 1, further comprising: 
	deploying the nested host on a physical host in a same rack as the at least one host. 

6. (Original) The computer-implemented method of Claim 1, wherein the configuring of the communication network comprises: 
	configuring a physical network; and configuring a virtual network. 

7. (Original) The computer-implemented method of Claim 1, further comprising: 
	creating a resource pool for a plurality of nested hosts to reside on, the resource pool created in a management cluster. 

8. (Original) The computer-implemented method of Claim 1, further comprising: 
	selecting the second workload domain based on the second workload domain being an underutilized workload domain.

9.  (Cancelled)	

10. (Original) A non-transitory computer readable storage medium, wherein the non-transitory computer readable storage medium is not a signal, having computer readable program code stored thereon for causing a computer system to perform a method for using a nested host manager in a hyper-converged infrastructure to streamline an upgrade process for one or more hosts in a workload domain of a plurality of workload domains, the method comprising: 
         the nested host manager determining that an update is required for a first workload domain of the plurality of workload domains, the first workload domain having two or more hosts and the two or more hosts comprising physical hosts;
          in response to determining that an update is required, the nested host manager:
                 
                  designating at least one host of the two or more hosts for an upgrade; 
                  evaluating a resource allotment of the at least one host and determining resource   requirements of the at least host; 
	      evaluating other workload domains of the plurality of workload domains to 
determine resource availability of each of the other workload domains;

                   in response to the evaluating, selecting a second workload domain from among the plurality of workload domains for deploying a nested host, the second domain having resource availability sufficient to satisfy the resource requirements of the at least one host;  
                  sizing the nested host in accordance with the resource requirements of the at least one host, the nest host comprising a virtualized host  having a nested resource allotment that is larger than the resource allotment of the at least one host;
                 deploying the nested host in the second workload domain; 
                
         configuring a communication network to redirect any communication normally handled by the at least one host to be handled by the nested host; 
         putting the at least one host in a maintenance mode; 
         updating the at least one host; 
         returning the updated at least one host from the maintenance mode to an operational mode; 
         responsive to the returning of the updated at least one host to the operational mode, removing the nested host from the second workload domain; and 
           repeating the designating, evaluating, selecting, configuring, putting, updating  returning, and removing for each additional host of the one or more hosts in the first workload domain.
.
11. (Cancelled)


            creating a pool for any unallocated nested hosts to reside on, the pool created in a management cluster. 

13. (Original) The non-transitory computer readable storage medium of Claim 12, wherein the pool is isolated from network connectivity. 

14. (Cancelled) 

15. (Original) The non-transitory computer readable storage medium of Claim 10, wherein the configuring of the communication network comprises: 
                 configuring a physical network; and configuring a virtual network.	

16. (Original) The non-transitory computer readable storage medium of Claim 10, further comprising: selecting the second workload domain based on the second workload domain being an underutilized workload domain.

17. (Original) A hyper-converged infrastructure having a nested host manager to streamline an upgrade process for one or more hosts in a workload domain of a plurality of workload domains comprising: 
one or more workload domains of the plurality of workload domains; 
             a processor coupled to a memory; and 
             a non-transitory computer-readable storage medium encoded with a computer program communicably coupled to the processor, the processor configured to: 
                   determine, by the nested host manager, that an update is required for a first workload domain of the plurality of workload domains, the first workload domain having two or more hosts and the two or more hosts comprising physical hosts;
                   in response to determining that an update is required, the nested host manager configured to:
                   
                    designate at least one host of the two or more hosts for an upgrade; 
                    evaluate a resource allotment of the at least one host and determine resource requirements of the at least one host; 
                      evaluate other workload domains of the plurality of workload domains to determine resource availability of each of the other workload domains;
                    sin response to the evaluating, select a second workload domain from among the plurality of workload domains for deploying a nested host, the second domain having resource availability sufficient to satisfy the resource requirements of the at least one of the hosts;
size the nested host in accordance with the resource requirements of the at least one of the hosts, the nest host comprising a virtualized host  having a nested resource allotment that is larger than the resource allotment of the at least one host;
                    deploy the nested host in the second workload domain; 
                    configure a communication network to redirect any communication normally handled by the at least one host to be handled by the nested host; 
                     put the at least one host in a maintenance mode; 
                     update the at least one host; 
                      return the updated at least one host from the maintenance mode to an operational mode
                     responsive to the returning of the updated at least one host to the operational mode, removing the nested host from the second workload domain; and
               repeating the designating, evaluating, selecting, configuring, putting, updating returning, and removing for each additional host of the one or more hosts in the first workload domain.

18. (Original) The hyper-converged infrastructure of Claim 17, wherein the processor is further to: 
               deploy the nested host on a physical host in a same rack as the at least one host. 

19. (Cancelled) 


            select the second workload domain based on the second workload domain being an underutilized workload domain.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

MELISSA A. HEADLY
Examiner
Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199